Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1766 Filed 04/13/21 Page 1 of 36




                     UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 WILLIAM PATRICK GUESS,

             Plaintiff,                          Case No. 2:19-cv-12159
                                                 HON. GERSHWIN A. DRAIN
 v.


 ST. MARTINUS UNIVERSITY, and
 OAKLAND PHYSICIANS MEDICAL
 CENTER, LLC,

           Defendants.
 ________________________________/

    OPINION AND ORDER GRANTING RENEWED MOTION FOR
  SUMMARY JUDGMENT [#30], DENYING MOTION TO AMEND [#35],
 GRANTING IN PART AND DENYING IN PART MOTION FOR RULE 11
  SANCTIONS AND TO STRIKE [#47], DENYING MOTION TO STRIKE
 REPLY [#48] AND GRANTING MOTION FOR AN EXTENSION OF TIME
                            [#50]

      I. INTRODUCTION

        Presently before the Court is the Defendants’ Renewed Motion for Summary

 Judgment and Plaintiff’s Motion to Amend and Supplement. These matters are

 fully briefed, and a hearing was held on February 4, 2021. For the reasons that

 follow, the Court grants Defendants’ Renewed Motion for Summary Judgment and

 denies Plaintiff’s Motion to Amend and Supplement.
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1767 Filed 04/13/21 Page 2 of 36




       Also, before the Court is the Defendants’ Motion for Rule 11 Sanctions and

 to Strike Second and Third Motions to Amend, filed on January 19, 2021,

 Defendants’ Motion to Strike Reply to Second and Third Motions to Amend, filed

 on January 19, 2021 and, finally, Plaintiff’s Motion for Extension of Time to File

 Reply, filed on January 27, 2021. These matters are also fully briefed, and the

 Court concludes oral argument will not aid in the disposition of these matters.

 Accordingly, the Court will determine these motions on the briefs. See E.D. Mich.

 L.R. 7.1(f)(2). As to these motions, the Court grants in part and denies in part

 Defendants’ Motion for Rule 11 Sanctions and to Strike, denies Defendants’

 Motion to Strike Reply and grants Plaintiff’s Motion for an Extension of Time.

    II. FACTUAL BACKGROUND

           A. PLAINTIFF’S DISABILITY        AND    ADMISSION     TO   ST. MARTINUS
              UNIVERSITY


       Plaintiff suffers from Attention Deficit Hyperactivity Disorder (“ADHD”).

 On June 25, 2013, Plaintiff accepted an offer of admission to St. Martinus

 University (SMU) medical school to begin during the July 2014 semester. ECF No.

 39, PageID.1246. SMU is a private medical school in Curacao, a Dutch Caribbean

 Island in the Lesser Antilles off the coast of Venezuela. Plaintiff asserts that, prior

 to enrolling at St. Martinus University, he communicated with the University’s top

                                           2
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1768 Filed 04/13/21 Page 3 of 36




 executive – Jeff Bowman – several times concerning his ADHD diagnosis. ECF

 No. 35, PageID.857, 866.       Plaintiff claims he “agreed to attend St. Martinus

 University, and Defendants agreed to accommodate his disability.” Id.

       Specifically, Plaintiff avers that Bowman informed Plaintiff that his

 “disability would not be a problem.” Id. Plaintiff further asserts that Bowman told

 him that the University had accommodated other students with disabilities for

 regular classes, clinical rotations and Step 1 examinations. Id. Plaintiff forwarded

 all of the necessary documents for his accommodation request to Dr. Schiff, who

 was the University’s dean at the time. Id. at PageID.1464. Plaintiff met with Dr.

 Schiff in his office to discuss the accommodation request documents. Id. During

 this discussion, Dr. Schiff told Plaintiff that in regard to his “request for disability

 accommodations, he was all set.” Id.

       Even though SMU accommodated Plaintiff’s request for extra time for

 examinations, a review of Plaintiff’s official transcripts reveals that Plaintiff

 struggled to pass many of his courses, taking some courses repeatedly before

 receiving a passing grade. ECF No. 39, PageID.395-98 (evidencing Plaintiff failed

 an anatomy course three times before receiving a passing grade, he failed to pass

 biochemistry after four attempts, and passed neuroscience after taking the course

 for the third time among other failing grades in required courses).


                                            3
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1769 Filed 04/13/21 Page 4 of 36




          B. PHYSICIAN LICENSING AND PROMETRIC TESTING

       Physician licensing in the United States is governed by the National Board

 of Medical Examiners (“NBME”), which administers three phases of testing

 throughout a student’s attendance at medical school, commonly referred to as Step

 1, Step 2, and Step 3 testing. Id. at PageID.242 (citing https://www.usmle.org/step-

 1/). Generally, students attempt the Step 1 exam after their second year of medical

 school when they have completed the basic classroom coursework.              Id. at

 PageID.243 (citing https://www.usmle.org/frequently-asked-questions/).

       However, prior to taking the Step 1 exam, many students commonly take

 preparatory examinations administered by Prometric. Prometric is not a party to

 this action. It is an independent company that provides testing centers around the

 world in a variety of fields, including medicine. ECF No. 30, PageID.244 (citing

 https://www.prometric.com/about-us/about-prometic). SMU had a policy that

 students achieve a particular score on the Prometric examination in order to be

 eligible to take the NBME Step 1 exam. Id. at PageID.336. Plaintiff took the

 Prometric exam four times, but never attained the requisite score for eligibility to

 take the NBME Step 1 exam. Id.

       Plaintiff claims that when he took his Prometric tests, the employee working

 at the testing center informed him that she did not see that Plaintiff had been

 granted any accommodations for taking the test. Id. at PageID.334.         Plaintiff
                                          4
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1770 Filed 04/13/21 Page 5 of 36




 maintains that the clinical Dean of SMU, Mark Poulin, informed him that he had

 forgotten to arrange for Plaintiff’s accommodations at the testing center. Indeed, in

 a February 6, 2019 email, Poulin informed Plaintiff that:

          William I have scheduled the exams for the blocks we discussed a few
          weeks back – One change – I scheduled the first two for normal time
          and the last 2 with 1.5X accommodation – I realized only after the
          first two that you had requested accommodation and the NBME
          registration process has no mechanism for me to make changes in an
          order once I push the order button and add to the roster. Permit will
          come in email as in the past!

 ECF No. 39, PageID.1491. In June of 2019, Plaintiff contacted Prometric and was

 informed there was no “accommodation request for” his June 4, 2019 examination

 order.

          Plaintiff contends that he completed all of the necessary paperwork to

 request an accommodation and “then it’s up to the school, so it was Mark Poulin,

 the clinical dean, to provide the stuff” to Prometric. ECF No. 15, PageID.355-56.

 Plaintiff alleges Defendants failure to accommodate his disability during the

 Prometric examinations deprived him of adequate time to successfully pass the

 examinations.

          However, Defendants counter that Plaintiff was required to request

 accommodations directly from Prometric, who administers the examinations. A

 review of the Prometric Accommodation Request Packet suggests candidates for

 examinations seeking accommodations must fill out the request packet themselves
                                            5
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1771 Filed 04/13/21 Page 6 of 36




 before submitting their request.1      Once the packet is complete, including the

 candidate’s signature authorizing “the release of the attached forms to Prometric

 staff to review and arrange the requested accommodation[,]” the candidate is

 directed to return the packet to Prometric directly. Id. at 2-3.

            C. LAP FEES

         Plaintiff’s Second Amended Complaint further alleges that Defendants

 began charging him “lack of academic progress” (LAP) fees which were not

 provided for in the contract between the parties. During his deposition, Plaintiff

 explained that in 2016, the University began assessing lack of academic progress

 (“LAP”) fees, which charged students a monthly fee of $200.00 for failure to

 complete the Step 1 exam within “six months after you finish your basic medical

 sciences.” Id. at PageID.339.

            D. PLAINTIFF’S TUITION          PAYMENTS       AND      WITHHOLDING   OF
               TRANSCRIPTS

         On July 27, 2016, Plaintiff signed an Acknowledgement of Debt, which

 stated he currently had an outstanding balance of $20,215 with the first installment

 payment of $6,750 due on or before September 21, 2016. Id. at PageID.403. The

 Acknowledgment further stated that Plaintiff’s second installment payment was

 due on or before December 20, 2016, and the remaining balance would be due on

 1
     www.prometric.com/AccomodationRequestPacket
                                            6
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1772 Filed 04/13/21 Page 7 of 36




 or before March 20, 2017. Id. Finally, “[e]ach late payment will incur a $50.00

 per day late fee.” Id. In signing this document, Plaintiff acknowledged that his

 “transcripts will be withheld until the full payment [is] made.” Id.

        Defendants’ claim Plaintiff has yet to pay his outstanding balance, however

 the University forwarded his official transcript to his counsel on November 23,

 2020. Id. at PageID.394-98. When Plaintiff received his official transcript, he

 realized that his grade point average did not increase after he successfully repeated

 several classes as he assumed it would. Instead, Plaintiff was surprised to learn his

 grade point average on his official transcript was .08. Plaintiff maintains that his

 grade point average should have been 2.1 or 2.2 after he successfully repeated the

 courses he had failed.

        Plaintiff transferred to Washington Medical School in 2019, however he

 claims he could not enroll in any classes because the Defendants refused to release

 his official transcript until just recently.

            E. DEFENDANTS SMU AND OPMC

        St. Martinus is a limited liability company organized under the laws of

 Curacao. ECF No. 30, PageID.267. The General Managing Director of SMU is

 Sanjay Sharma, who along with his wife, Priyam Sharma, purchased the University

 in 2010.     Id. Mrs. Sharma formerly served as the Director of St. Martinus

 University in 2011 and 2012. See ECF No. 39, PageID.1400. When Plaintiff
                                                7
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1773 Filed 04/13/21 Page 8 of 36




 became a student in 2014, Mrs. Sharma was the Dean of Administration at the

 University. Id. at PageID.1402. Mrs. Sharma testified at her deposition that she

 believed she and her husband still owned a controlling interest in the University,

 but the University was run by a company in Curacao and she has “zero say” in

 what to do and what not to do with respect to the University. Id. at PageID.1411. 2

        In May of 2016, SMU entered into an agreement with Pontiac General

 Hospital (PGH) wherein the hospital agreed to allow some of the University’s

 medical students to do their clinical rotations at PGH in Pontiac, Michigan. Id. at

 PageID.269-73. Defendant Oakland Physicians Medical Center, LLC (OPMC), is

 a Michigan limited liability company established for the purpose of operating

 PGH.     The CEO and Chairman of the Board at PGH is an individual named

 Sanyam Sharma. Sanyam Sharma is Priyam and Sanjay Sharma’s son. Sanyam

 Sharma owns Sant Partners, which has always been a majority shareholder of PGH

 when it was purchased in 2016. ECF No. 39, PageID.1377. The nonvoting shares,

 which are a security interest in PGH, are owned by Priyam Sharma. Id. at 1376.



 2
  In their Motion for Summary Judgment, Defendants assert SMU is “majority
 owned by International Healthcare Holdings, BV, a Curacao Company, and its
 minority shareholders consist of Sisters of Rosendal, Mr. Roger Courtney, and
 Caribbean Healthcare Holdings.” ECF No. 30, PageID.252. However, nothing in
 the attached exhibits establishes Defendants’ assertion as to ownership of the
 University.
                                          8
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1774 Filed 04/13/21 Page 9 of 36




       When PGH was purchased by her son, Mrs. Sharma began working as the

 hospital’s Designated Institutional Officer, as well as the Chief Operations

 Manager, and she no longer held a position with the University.              Id. at

 PageID.1403. At the hospital, Mrs. Sharma is in charge of medical education at

 PGH, which “trains third and fourth year medical students of St. Martinus

 University.” Id.

          F. PROPOSED DEFENDANT ST. MARTINUS ADMINISTRATIVE SERVICES

       In his proposed third iteration of his allegations, Plaintiff seeks to add

 another Defendant – St. Martinus Administrative Services (“SMAS”), which is a

 Texas limited liability company. ECF No. 35, PageID.850. Plaintiff alleges that

 SMAS and the University had a contract wherein SMAS would collect the

 University’s fees that it charged to its students. Id. at PageID.852-53. Mrs. Sharma

 testified during her deposition that SMAS was set up to help American and

 Canadian students with “with the financial things.” ECF No. 39, PageID.1406. In

 consideration for collecting the tuition fees, SMAS would retain 5% of the total

 fees collected. Id. at PageID.853. Once a student pays his tuition and LAP fees,

 SMAS will issue a financial clearance and the University will release the student’s

 official transcript. ECF No. 39, PageID.1447.




                                          9
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1775 Filed 04/13/21 Page 10 of 36




    III.    PROCEDURAL POSTURE

       Plaintiff filed the original complaint in this matter on July 23, 2019 alleging

 a failure to accommodate claim under the Americans with Disabilities Act (ADA),

 42 U.S.C. § 12181 et seq., and a claim for breach of contract. See ECF No. 1.

 Two weeks later and before service on the Defendants occurred, Plaintiff amended

 his complaint on August 7, 2019. ECF No. 4. Plaintiff’s Amended Complaint

 alleged the same ADA and breach of contract claims. Id. Following a January 23,

 2020 scheduling conference with the Court, and at the express instruction of the

 Court, Plaintiff filed a Second Amended Complaint. See ECF No. 15. The Court

 entered a Scheduling Order following the conference and set an amendment of

 pleadings deadline for January 23, 2020. ECF No. 13. The Court’s Scheduling

 Order required discovery to be completed no later than July of 2020. Id.

       Due to the COVID-19 pandemic’s impact on the ability to conduct

 discovery, the Court granted the Defendants’ Unopposed Motion to Extend

 Scheduling Order and extended the discovery cutoff through October 9, 2020.

 ECF No. 22. The Court also scheduled the bench trial to commence on February

 1, 2021.

       On November 23, 2020, Defendants filed their Renewed Motion for

 Summary Judgment. On December 4, 2020, Plaintiff moved for leave to file a

 third amended complaint. ECF No. 32. Three days later, Plaintiff moved to
                                          10
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1776 Filed 04/13/21 Page 11 of 36




 amend and supplement Complaint under Fed. R. Civ. P. 15(a) & 15(d). ECF No.

 35. On January 14, 2021, Plaintiff filed a Motion to Withdraw the motion for

 leave to file a third amended complaint. ECF No. 43. Defendants filed a Response

 to Plaintiff’s Motion to amend and supplement on January 4, 2021. ECF No. 42.

       Plaintiff filed a Reply in support of his Motion to amend and supplement on

 January 18, 2021. ECF No. 45. Defendants moved to strike Plaintiff’s untimely

 Reply brief on January 19, 2021. See ECF No. 48.            Plaintiff moved for an

 extension of time to file a Reply brief in support of his motion to amend and

 supplement on January 27, 2020. See ECF No. 50.

    IV.   LAW & ANALYSIS

          A. Defendants’ Renewed Motion for Summary Judgment

              1. Standard of Review

       Federal Rule of Civil Procedure 56(a) empowers the court to render

 summary judgment forthwith Aif the pleadings, depositions, answers to

 interrogatories and admissions on file, together with the affidavits, if any, show

 that there is no genuine issue as to any material fact and that the moving party is

 entitled to judgment as a matter of law." See Redding v. St. Eward, 241 F.3d 530,

 532 (6th Cir. 2001). The Supreme Court has affirmed the court's use of summary

 judgment as an integral part of the fair and efficient administration of justice. The

 procedure is not a disfavored procedural shortcut. Celotex Corp. v. Catrett, 477
                                          11
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1777 Filed 04/13/21 Page 12 of 36




 U.S. 317, 327 (1986); see also Cox v. Kentucky Dept. of Transp., 53 F.3d 146, 149

 (6th Cir. 1995).

       The standard for determining whether summary judgment is appropriate is

 "'whether the evidence presents a sufficient disagreement to require submission to

 a jury or whether it is so one-sided that one party must prevail as a matter of law.'"

 Amway Distributors Benefits Ass=n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th

 Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

 The evidence and all reasonable inferences must be construed in the light most

 favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith

 Radio Corp., 475 U.S. 574, 587 (1986); Redding, 241 F.3d at 532 (6th Cir. 2001).

 "[T]he mere existence of some alleged factual dispute between the parties will not

 defeat an otherwise properly supported motion for summary judgment; the

 requirement is that there be no genuine issue of material fact." Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original); see also National

 Satellite Sports, Inc. v. Eliadis, Inc., 253 F.3d 900, 907 (6th Cir. 2001).

       If the movant establishes by use of the material specified in Rule 56(c) that

 there is no genuine issue of material fact and that it is entitled to judgment as a

 matter of law, the opposing party must come forward with "specific facts showing

 that there is a genuine issue for trial." First Nat'l Bank v. Cities Serv. Co., 391 U.S.

                                           12
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1778 Filed 04/13/21 Page 13 of 36




 253, 270 (1968); see also McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th

 Cir. 2000). Mere allegations or denials in the non-movant's pleadings will not

 meet this burden, nor will a mere scintilla of evidence supporting the non-moving

 party. Anderson, 477 U.S. at 248, 252. Rather, there must be evidence on which a

 jury could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

 Anderson, 477 U.S. at 252).

             2. ADA Discrimination

       Plaintiff’s ADA discrimination claim fails for several reasons. As an initial

 matter, none of the named Defendants or SMAS administered the Prometric testing

 that is at issue here. Plaintiff does not claim SMU failed to accommodate his

 ADHD during his academic examinations. Plaintiff also does not claim a failure to

 accommodate with respect to remedial academic examinations he took at PGH.

 Plaintiff’s allegations all stem from the failure to accommodate him during his

 Prometric examinations.

       Title III of the ADA provides that “[n]o individual shall be discriminated

 against on the basis of disability in the full and equal enjoyment of the goods,

 services, facilities, privileges, advantages, or accommodations of any place of

 public accommodation by any person who owns or operates a place of



                                         13
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1779 Filed 04/13/21 Page 14 of 36




 accommodation.” 42 U.S.C. § 12182(a). Title III prohibits discrimination against

 persons with disabilities in professional examinations:

       Any person that offers examinations . . . related to applications,
       licensing, certification, or credentialing for . . . professional, or trade
       purposes shall offer such examinations . . . in a place and manner
       accessible to persons with disabilities or offer alternate accessible
       arrangements for such individuals.

 Gonzales v. National Bd. of Medical Examiners, 225 F.3d 620, 625 (6th Cir. 2000).

       In Binno v. American Bar Ass’n, 826 F.3d 338 (6th Cir. 2016), a legally

 blind individual sued the American Bar Association (ABA) under the ADA

 claiming his lack of success was due to the ABA-mandated and discriminatory law

 school admissions test (LSAT), which he failed to complete precluding his ability

 to gain admission to an accredited law school. Id. at 341. The Binno plaintiff

 argued the term “offer” under Title III should be interpreted broadly to include the

 ABA, which “mandates the LSAT in law school admissions.” Id. at 343.

       The Binno court rejected the plaintiff’s argument and held “[a]n entity

 offering the exam must have significant control over its administration or

 accommodation.” Id. at 347. This means that “an entity that offers examinations

 under this provision must be able to provide an accessible place and manner for

 administration of the tests . . . .” Id. at 346. The Sixth Circuit further held that:

       Binno has not pleaded any facts in his complaint that demonstrate that
       Standard 503 gives the ABA authority over the manner and
       administration of the LSAT. Nor has he pleaded any facts that show
                                            14
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1780 Filed 04/13/21 Page 15 of 36




       that the ABA has authority to grant accommodations or make other
       arrangements in connection with the exam.               Indeed, Binno
       undoubtedly cannot plead such facts, because it is the LSAC, and not
       the ABA, that develops and administers the LSAT and grants
       accommodations in the testing format. Because Binno has not
       pleaded facts to support a facially plausible claim, his Title III claim
       against the ABA fails as a matter of law.

 Id. at 348.

       Here, similar to the facts in Binno, Plaintiff has not presented any evidence

 that SMU, OPMC or SMAS “have significant control over” the administration of

 the Prometric testing and an ability to provide “an accessible place and manner for

 administration of the [Prometric] tests.” Id. at 346. Plaintiff claims SMU owns the

 Prometric tests, however this is inaccurate. Mr. Poulin’s February 2019 email to

 Plaintiff reveals that SMU orders and schedules the Prometric tests for students.

 SMU does not have the ability to administer the actual Prometric test to SMU’s

 medical students. The Prometric’s Accommodation Request Packet supports the

 conclusion that it was up to the medical students to request accommodation

 directly from Prometric rather than University officials.       Prometric’s packet

 requires candidates for professional examinations who seek accommodations to fill

 out the packet and sign a release so that “Prometric staff [can] review and arrange

 the requested accommodation.”

       Here, Prometric is the entity that “offers” the examinations and it must do so

 in “an accessible place and manner for administration of the tests.” Binno, 826 F.
                                         15
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1781 Filed 04/13/21 Page 16 of 36




 3d at 346.    Plaintiff has provided no evidence suggesting any of the named

 Defendants or SMAS have significant control over the administration of the

 Prometric examinations.         Plaintiff has therefore failed to state a viable

 discrimination claim under the ADA claim against the Defendants and SMAS.

       Moreover, even if Plaintiff could show that SMU had significant control

 over the Prometric examination, his claim would still fail because SMU is a

 foreign, private institution and Title III of the ADA does not apply

 extraterritorially. “It is a longstanding principle of American law that legislation of

 Congress, unless a contrary intent appears, is meant to apply only within the

 territorial jurisdiction of the United States.” Morrison v. Nat’l Aust. Bank. Ltd.,

 561 U.S. 247, 255 (2010). When a statute is silent as to extraterritorial application,

 it has none. Id. Title III, unlike Title I of the ADA which expressly states its

 extraterritorial application, does not explicitly state that it applies outside of the

 United States. See Awodiya v. Ross Univ. Sch. of Med., 391 F. Supp.3d 1098 (S.D.

 Fla. 2019). “[W]hen a statute provides for some extraterritorial application, the

 presumption against extraterritoriality operates to limit that provision to its terms.”

 Morrison, 561 U.S. at 265.

       Numerous courts have concluded that the ADA does not apply to a foreign

 university. See Awodiya, 391 F. Supp.3d at 1101 (concluding the ADA’s text

 provides no extraterritorial application of anti-discrimination standards to foreign
                                           16
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1782 Filed 04/13/21 Page 17 of 36




 institutions offering public accommodations); see also Archut v. Ross Univ. Sch.

 Of Veterinary Med., 580 F. App’x 90 (3d Cir. 2014)(affirming district court’s

 conclusion that the requirements of the ADA with respect to institutions offering

 public accommodations do not apply extraterritorially to require foreign

 institutions to provide reasonable accommodations to American citizens with

 disabilities.); Galligan v. Adtalem Glob. Educ. Inc., No. 17-c-3610, 2019 U.S. Dist.

 LEXIS 17218 (N.D. Ill. Feb. 4, 2019) (same). Even where the challenged testing

 took place in the United States, an ADA claim will not arise against a foreign

 university where its conduct occurred in a foreign country. Awodiya, 391 F.

 Supp.3d at 1106.

       Even though Title III does not apply extraterritorially, this does not end the

 inquiry. Galligan, 2019 U.S. Dist. LEXIS 17218, at *8. “If the statute is not

 extraterritorial, then [the court must] determine whether the case involves a

 domestic application of the statute, and [does so] by looking to the statute’s focus.”

 Id. (quotation marks omitted). Here, the purported discrimination and failure to

 accommodate would have taken place in Curacao where SMU administrators

 failed to provide Plaintiff with accommodations during Prometric testing. Because

 the ADA does not apply to SMU’s conduct, Defendant SMU is also entitled to

 dismissal of Plaintiff’s ADA claim for this additional reason.



                                          17
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1783 Filed 04/13/21 Page 18 of 36




       Plaintiff argues that the decisions holding the ADA does not apply to foreign

 universities are distinguishable from the facts here because SMU has two

 campuses, one of which is in the United States. Plaintiff argues that through

 SMU’s contract with PGH to provide students with the opportunity to complete

 their clinical rotations in the United States, the University therefore has an

 American campus. Additionally, Plaintiff maintains that the Sharma family

 “actually owns and controls each defendant.” ECF No. 39, PageID.1237. Plaintiff

 further asserts that Defendants have waived the extraterritorially defense by virtue

 of Mr. Poulin’s assurance that Plaintiff would receive his disability

 accommodations.

       Here, Plaintiff’s assertion that PGH is a campus of St. Martinus University is

 not supported by the record or applicable law. Under Michigan law, “there is a

 presumption that the corporate form will be respected.” Servo Kinetics, Inc. v.

 Tokyo Precision Instruments Co., 475 F.3d 783, 798 (6th Cir. 2007). Even if the

 Defendants are owned by the same family, they are distinct legal entities and must

 be treated as such. See Lim v. Miller Parking Co., 560 B.R. 688 (E.D. Mich. 2016)

 (holding that corporate entities which, while owned by members of the same

 family, had separate historical roots, kept separate books and observed adequate

 corporate formalities, were not alter egos, and a veil that separated them could not

 be pierced).
                                           18
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1784 Filed 04/13/21 Page 19 of 36




       Finally, Plaintiff’s argument concerning waiver is not well taken. Plaintiff

 provides no support that an entity can, through an alleged statement of an agent,

 waive the presumption against application of American law abroad.

       For all of the above reasons, Plaintiff’s ADA claim in the Second Amended

 Complaint fails as a matter of law.

              3. Breach of Contract

       In his Second Amended Complaint, Plaintiff alleges that:

       14. After failing to provide Plaintiff with the accommodations he was
       entitled to Defendant charged him for failing to take the Step 1 exam
       even though Defendant had no contractual right to make such charges.
              *                  *                    *
       27. Defendant’s conduct as described in this complaint constituted a
       breach of contract between the parties, as it charged him fees without
       any agreement and refused to provide transcripts until the fees were
       paid.

       28. Plaintiff has been damaged by Defendant’s breach for lost pay,
       Plaintiff would have received had he been able to test on time,
       emotional damage, increased psychological damage, increased
       psychological treatment and unauthorized fees.

 ECF No. 15, PageID.72-73.

       To state a breach of contract claim under Michigan law, a plaintiff must

 establish the existence of a valid contract. In re Brown, 342 F.3d 620, 628 (6th

 Cir. 2003). A plaintiff must then establish the elements of his contract claim,

 which include: “(1) the terms of the contract, (2) breach of those terms by the

                                          19
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1785 Filed 04/13/21 Page 20 of 36




 [defendant], and (3) injury to the [plaintiff] resulting from the breach.” Bowlers’

 Alley, Inc. v. Cincinnati Ins. Co., 32 F. Supp.3d 824, 831 (E.D. Mich. 2014).

       Plaintiff does not attach any contract to his Second Amended Complaint and

 his allegations are devoid of the requisite factual detail to establish “the grounds of

 his entitlement to relief.” Ass’n of Cleveland Fire Fighters v. City of Cleveland,

 502 F.3d 545, 548 (6th Cir. 2007). The Second Amended Complaint fails to

 identify the specific contract and contractual provision that was breached. The

 damages sought by the alleged breach are speculative lost wages and emotional

 damages.

       In response, Plaintiff argues that he has properly pleaded a breach of

 contract claim “[i]n his Proposed Third Amended & First Supplemental

 Complaint.”     ECF No. 39, PageID.1235. Plaintiff attaches the same SMU

 documents in support of his response in opposition to the Defendants’ Renewed

 Motion for Summary Judgment as those he filed in support of his Motion to

 Amend.     The documents include a registration form, student locator form and

 general student contract, all of which were signed by Plaintiff on July 18, 2014.

 Plaintiff also includes SMU’s Rules and Responsibilities for Clinical Rotation

 Students, which is unsigned.

       Here, Plaintiff’s acknowledgement that his breach of contract claim as

 currently drafted requires another amendment is a tacit admission that the Second
                                           20
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1786 Filed 04/13/21 Page 21 of 36




 Amended Complaint’s allegations are insufficient to withstand Rule 12(b)(6) and

 Rule 56(a) scrutiny. This claim likewise fails as a matter of law. The Court will

 address whether Plaintiff should be provided an opportunity to file an amended

 breach of contract claim in its discussion of Plaintiff’s Motion to Amend.

       Accordingly, based on the above considerations, Defendants SMU and

 OPMC are entitled to judgment in their favor on all of the claims raised in

 Plaintiff’s Second Amended Complaint.

   C. Plaintiff’s Motion to Amend

    1. Standard of Review

       The resolution of Plaintiff’s Motion to file a Third Amended Complaint is

 governed by Federal Rule of Civil Procedure 15. It states in relevant part:

       (a)    Amendments Before Trial.
       (1) Amending as a Matter of Course. A party may amend its
       pleading once as a matter of course within:
        (A) 21 days after serving it,
        (B) if the pleading is one to which a responsive pleading is required,
       21 days after service of a responsive pleading or 21 days after service
       of a motion under Rule 12(b), (e), or (f), whichever is earlier.
        (2) Other Amendments. In all other cases, a party may amend its
       pleading only with the opposing party=s written consent or the court=s
       leave. The court should freely give leave when justice so requires.
 Fed. R. Civ. P. 15(a).



                                          21
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1787 Filed 04/13/21 Page 22 of 36




       Rule 15(a) is intended to “enable a party to assert matters that were

 overlooked or were unknown at the time the original complaint or answer was

 interposed.” Iron Workers Local No. 25 Pension Fund v. Klassic Services, Inc.,

 913 F. Supp. 541, 543 (E.D. Mich. 1996).

       Leave to amend “should not be denied unless there is evidence of undue

 delay, bad faith, undue prejudice to the non-movant, or futility.@ Ziegler v. IBP

 Hog Mkt., Inc., 249 F.3d 509, 519 (6th Cir. 2001). An amendment is futile if it

 “could not withstand a Rule 12(b)(6) motion to dismiss.”         Rose v. Hartford

 Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000). However, while the

 futility of an amendment is normally measured by the lenient, pleading-only

 standard of Rule 12(b)(6), Rule 56 is the proper measure when discovery has

 closed, a motion for summary judgment has been filed, the plaintiff has had an

 opportunity to respond to such motion, and the “proposed amended claims involve

 the same relevant facts and the same legal standards as the facts and claims already

 before the Court on summary judgment.” Thompson v. City of Lansing, No. 1:08-

 cv-409, 2009 U.S. Dist. LEXIS 24133, at *27-28 (W.D. Mich. Mar. 20, 2009)

 (Bell, J.), aff’d by Thompson v. City of Lansing, 410 F. App’x 922 (6th Cir. Feb.

 10, 2011).




                                         22
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1788 Filed 04/13/21 Page 23 of 36




    2. Undue Delay, Lack of Due Diligence and Prejudice

       On December 4, 2020, with discovery closed and a dispositive motion

 pending, Plaintiff moved to amend his Second Amended Complaint. Specifically,

 Plaintiff seeks to (1) add a new defendant, SMAS, (2) add additional allegations in

 support of his breach of contract claim, (3) add a promissory estoppel claim, and

 (4) add a retaliation claim under the ADA. Defendants assert that Plaintiff has

 unduly delayed seeking leave to amend his operative Complaint and allowing an

 amendment at this late stage of the proceedings will cause substantial prejudice to

 Defendants.

       Conversely, Plaintiff argues that he has not unduly delayed seeking leave to

 amend because he did not realize SMAS’s role in the events leading to this lawsuit

 until the October 23, 2020 deposition of Mathew Chako, an SMAS employee,

 occurred. Plaintiff further asserts that Defendants have not sufficiently supported

 their claim of substantial prejudice if an amendment is permitted at this stage of the

 proceedings.

       Plaintiff’s argument that he has not unduly delayed seeking leave to

 amend—for the majority of his proposed amendment—is not well taken.

 Plaintiff’s First Amended Complaint, filed on August 7, 2019, includes as an

 exhibit a document identifying Mathew Chako and SMAS. Moreover, Plaintiff’s



                                           23
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1789 Filed 04/13/21 Page 24 of 36




 proposed Third Amended Complaint incorporates information that is readily

 available to the general public. ECF 35, PageID.850.

       As to Plaintiff’s allegations in regard to his new breach of contract and

 promissory estoppel claims, Plaintiff offers no explanation for the delay. His

 proposed amendment alleges that Defendants entered into an oral contract with

 him in 2013. ECF No. 35, PageID.857-860. Specifically, Plaintiff alleges that he

 spoke with SMU’s top executive, Jeff Bowman, several times and informed Mr.

 Bowman of his ADHD and that Bowman told Plaintiff that his “disability would

 not be a problem.” Id. at PageID.858. Bowman is further alleged to have

 “explained that Defendant St. Martinus University had enrolled other medical

 students with disabilities, and that it had accommodated their disabilities for

 regular classes, clinical rotations, and Step 1 examinations.” Id. Plaintiff’s

 proposed promissory estoppel claim relies on the same factual allegations. Id. at

 PageID.867-68. All of these facts have been known to Plaintiff since 2013.

 Plaintiff’s attempt to argue he has not unduly delayed seeking amendment to add

 these allegations and claims is not supportable and contravenes Plaintiff’s assertion

 that he has acted with due diligence.

       As to Plaintiff’s proposed ADA retaliation claim, the factual underpinnings

 of this claim are not so clear cut as to evidence of undue delay. Specifically,

 Plaintiff alleges that Defendants withheld his official university transcript until
                                           24
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1790 Filed 04/13/21 Page 25 of 36




 November 23, 2020. Id. at PageID.862. Because of this withholding, Plaintiff

 asserts that he was unable to take certain medical courses at Washington Medical

 School and could not take medical board examinations needed to become a

 licensed doctor. Id. These factual allegations are contained in Plaintiff’s Second

 Amended Complaint and Plaintiff does not explain the delay in bringing an ADA

 retaliation claim based on these facts.

       However, Plaintiff’s proposed Third Amended Complaint also alleges that

 once Defendants released his official transcript, he compared it with his unofficial

 transcript and discovered that his grade point average had changed from a 2.1 to

 .08. Id. at PageID.863. Plaintiff alleges that because he repeated multiple courses,

 his official transcript should have evidenced a 2.2 grade point average. Id. Plaintiff

 maintains Defendants retaliated against him for filing the instant lawsuit by

 lowering his grade point average. Id. at PageID.867. Because Plaintiff could not

 have discovered the facts related to his lowered grade point average on his official

 transcript until Defendant SMU released the transcript, the Court cannot conclude

 that this aspect of his proposed retaliation claim was not pursued with due

 diligence on Plaintiff’s part.

       However, as to the remainder of Plaintiff’s proposed Third Amended

 Complaint, the Court concludes Plaintiff is not entitled to an amendment because

 he acted with undue delay in bringing his claims. Plaintiff is not asserting “matters
                                           25
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1791 Filed 04/13/21 Page 26 of 36




 that were overlooked or were unknown at the time the original complaint or answer

 was interposed[,]” thus, the Court declines to grant his requested relief. Iron

 Workers Local No. 25 Pension Fund, 913 F. Supp. at 543.

    3. Futility

       Defendants further argue that all of the claims Plaintiff seeks to add are

 futile and would not survive a Rule 12(b)(6) motion to dismiss. Plaintiff counters

 that his amended claims are not futile. The Court agrees that Plaintiff’s claims are

 futile, including his proposed ADA retaliation claim, thus denial of his motion to

 amend is appropriate on this separate basis as well.

       a. SMAS – Failure to Accommodate

       Here, as to Plaintiff’s proposal to allege a failure to accommodate claim

 against SMAS, such a claim fails for the same reasons identified by the Court in its

 discussion of the Defendants’ Renewed Motion for Summary Judgment. Nowhere

 in Plaintiff’s proposed amendment does he allege that SMAS “offered” testing as

 that term is used in the ADA. Rather, Plaintiff alleges that SMAS “has decided

 whether to clear students to take the NBME examination financially” and that it

 collected fees from Plaintiff for the Prometric testing. ECF No. 35, PageID.854-

 61. Plaintiff fails to allege, and nor could he based on the record before the Court,

 that SMAS offered the Prometric test. Moreover, the proposed amendment

 suggests that SMAS is simply a fees processor. Plaintiff’s proposed allegations
                                           26
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1792 Filed 04/13/21 Page 27 of 36




 reveal that SMAS has no control over the Prometric testing in either its

 administration or accommodations. This claim is therefore futile. See Binno, 826

 F.3d at 346-48.

       b. ADA Retaliation

       As to Plaintiff’s proposed retaliation claim, his theory that Defendants

 retaliated against him for filing the instant lawsuit by withholding his transcripts

 “from May 2019 to November 23, 2020” will not withstand a Rule 12(b)(6)

 Motion to Dismiss. As an initial matter, the same extraterritorial application

 problem exists with respect to Plaintiff’s ADA retaliation claim against SMU. In

 any event the claim fails against SMU, SMAS, and OMPC because Plaintiff cannot

 establish the requisite causal connection for his proposed retaliation claim.

       In order to allege an ADA retaliation claim, Plaintiff must state that (1) he

 engaged in activity protected under the ADA; (2) Defendants knew of that activity;

 (3) Defendants took an adverse action against him; and (4) there was a causal

 connection between the protected activity and the adverse action. Morrissey v.

 Laurel Health Care Co., 946 F.3d 292, 304 (6th Cir. 2019). The causal connection

 element requires that “but for” the plaintiff engaging in the protected activity, the

 defendant would not have taken the adverse action.” Pierce v. GM LLC, No. 14-

 14491, 2016 U.S. Dist. LEXIS 124631, at *30-31 (E.D. Mich. Sep. 14, 2016).



                                           27
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1793 Filed 04/13/21 Page 28 of 36




       Plaintiff’s proposed ADA retaliation claim based on the withholding of his

 transcripts in retaliation for filing this lawsuit does not state a causal connection

 between the protected activity – which occurred in July of 2019 – and the adverse

 action – which occurred prior to the protected activity – in May of 2019.

 Permitting amendment to allow this aspect of Plaintiff’s ADA retaliation claim

 would be futile. Pierce, 2016 U.S. Dist. LEXIS 124631, at *30-31.

        As to the allegations concerning Plaintiff’s low grade point average on his

 official transcript in retaliation for the instant lawsuit, Defendants do not make any

 argument in regard to futility other than arguing Plaintiff’s transcripts had been

 withheld prior to inception of this lawsuit for the simple reason that Plaintiff was

 behind on his tuition. Indeed as early as 2016, Plaintiff was overdue in his tuition

 payments by $20,215.00 and he was placed on a payment plan by the University.

 ECF No. 30, PageID.403.

       The Court concludes this claim is likewise futile. Plaintiff alleges that SMU

 lowered his grade pointe average in his official transcript. As support for this

 claim, Plaintiff provides a transcript with a 2.15 grade pointe average through

 Plaintiff’s August 2016 semester, or after he had obtained 110 total credit hours.

 Plaintiff also relies on the official transcript provided by SMU in November of

 2020, which reveals a .082 grade point average. However, the official transcript

 contains grades through Plaintiff’s February 2018 semester. At this point, Plaintiff
                                            28
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1794 Filed 04/13/21 Page 29 of 36




 had accumulated 252 total credits. Plaintiff’s argument does not support his grade

 point average was erroneously lowered by the University in retaliation for the

 filing of the instant lawsuit. Rather, the official transcript reflects all of the course

 work and grades for Plaintiff’s entire academic career at SMU, including that he

 failed five additional classes between his May 2017 through February 2018

 semesters. Plaintiff’s low grade point average was not an inaccurate reflection of

 his performance as a medical student at SMU. Because Plaintiff cannot establish a

 causal connection between his lower grade point average and his protected

 conduct, he cannot establish Defendants engaged in unlawful retaliation in

 violation of the ADA. Pierce, 2016 U.S. Dist. LEXIS 124631, at *30-31.

       c. Breach of Contract and Promissory Estoppel Claims

       Plaintiff seeks to revise his breach of contract allegations, as well as seeks to

 add a new breach of contract claim alleging an oral contract to accommodate his

 disability and a twin promissory estoppel claim. As to Plaintiff’s proposed claim

 that SMAS breached a purported agreement about LAP fees, this claim is due to

 fail because Plaintiff fails to allege that SMAS was a party to the enrollment

 contract between Plaintiff and SMU. Nor does Plaintiff allege OPMC is a party to

 Plaintiff’s enrollment contract. In order to prevail on a breach of contract claim

 under Michigan law, a plaintiff must prove the existence of a contract between the

 parties. Webster v. Edward D. Jones & Co., 197 F.3d 815, 819 (6th Cir. 1999).
                                             29
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1795 Filed 04/13/21 Page 30 of 36




 For this reason, Plaintiff’s proposed breach of contract claim as to the assessed

 LAP fees against SMAS and OPMC would be subject to Rule 12(b)(6) dismissal.

       As to Plaintiff’s revised breach of contract allegations against Defendant

 SMU, Plaintiff’s proposed claim continues to fail to pass Rule 56(a) muster.

 Thompson v. City of Lansing, 2009 U.S. Dist. LEXIS 24133, at *27-28 (Rule 56 is

 the proper measure of futility on a motion to amend when discovery has closed, a

 motion for summary judgment has been filed, the plaintiff has had an opportunity

 to respond to such motion, and the “proposed amended claims involve the same

 relevant facts and the same legal standards as the facts and claims already before

 the Court on summary judgment.”)

       In support of his claim, Plaintiff provides a signed registration form and

 general student handbook. Neither state that the fee structure cannot be altered,

 and in fact, the registration form suggests that SMU had the right to modify the fee

 structure because students like Plaintiff agreed to comply with the University’s

 rules “as may be promulgated from time to time . . . .” ECF No. 39, PageID.1520.

 The only document that discusses the LAP fees is provided for in the Rules and

 Responsibilities of Clinical Student. However, Plaintiff never did clinical

 rotations, and the form is blank and unsigned. Thus, similar to the deficiencies

 with respect to the Second Amended Complaint, Plaintiff’s proposed breach of


                                          30
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1796 Filed 04/13/21 Page 31 of 36




 contract claim against SMU fails to identify the contractual provision that SMU

 allegedly breached.

       In regard to the Plaintiff’s proposed oral contract claim, the statute of frauds

 bars this claim. Michigan’s statute of frauds requires a contract to be “in writing

 and signed with an authorized signature by the party to be charged with the

 agreement, contract, or promise” if by its terms the agreement “is not to be

 performed within 1 year from the making of the agreement.” MICH. COMP. LAWS §

 566.132(1)(a). If an agreement is “not capable of performance within one year” it

 is “barred by the statute of frauds.” Dumas v. Auto Club Ins. Ass’n, 473 N.W.2d

 652, 658 (Mich. 1991). The alleged conversations between Plaintiff and Mr.

 Bowman occurred prior to Plaintiff’s acceptance of the admission offer from SMU,

 which occurred on June 25, 2013. Plaintiff alleges he did not begin taking classes

 until July of 2014; thus, he did not begin taking his courses until a year later. As

 such, Defendants could not possibly accommodate his testing needs before he

 began taking his classes. Therefore, Plaintiff’s oral contract claim fails as a matter

 of law. See Lawton v. Contract Purchase Corp., 299 N.W. 777, 780 (Mich. 1941)

 (recognizing that the acceptance of a contract on June 22, when work did not begin

 until June 24 the following year, meant that the contract was void).

       As to the promissory estoppel claim, in order for a plaintiff to escape the

 limits of the statute of frauds, the oral agreement must at the very least be “definite
                                           31
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1797 Filed 04/13/21 Page 32 of 36




 and clear.” Marrero v. McDonnell Douglas Capital Corp., 200 Mich. App. 438,

 442 (1993). In McMath v. Ford Motor Co., the plaintiff alleged that he was

 encouraged to resign from his job to work elsewhere and assured the employer

 “would take good care of him and he had no future worries economically.” 259

 N.W.2d 140, 143 (Mich. App. 1977). The Michigan Court of Appeals held this

 was insufficiently specific.   Here, Plaintiff pleads only that he was told his

 disability “would not be a problem” and that he was “all set.” These vague

 promises are insufficiently specific to escape the statute of frauds. Marrero, 200

 Mich. App. at 442; McMath 259 N.W.2d at 143.

       Accordingly, the Court will deny Plaintiff’s Motion to file a Third Amended

 Complaint because his motion was brought with undue delay and seeks to add

 claims that are futile.

      D. Defendants’ Motion for Rule 11 Sanctions and to Strike Motions for
         Leave to Amend and Supplement Complaint

       Defendants also move for Rule 11 sanctions against Plaintiff for bringing

 multiple Motions to Amend his Second Amended Complaint. Defendants also

 request that the Court strike Plaintiff’s repetitive Motion to Amend. See ECF Nos.

 32 and 35.

       Federal Rule of Civil Procedure 11(b) states:



                                         32
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1798 Filed 04/13/21 Page 33 of 36




       By presenting to the court a pleading, written motion, or other paper .
       . . an attorney . . . certifies that to the best of the person’s knowledge,
       information, and belief, formed after an inquiry reasonable under the
       circumstances:

    (1) is not presented for any improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the costs of litigation;
    (2) the claims, defenses, and other legal contentions are warranted by
        existed law or by a nonfrivolous argument for extending, modifying,
        or reversing existing law or for establishing new law[.]

 Fed. R. Civ. P. 11(b). When a party or attorney violates the requirements of Rule

 11(b), Rule 11(c) allows the district court to impose an appropriate sanction. Fed.

 R. Civ. P. 11(c)(1).

      Plaintiff filed his first Motion for Leave to File a Third Amended Complaint

 on December 4, 2020. This motion sought to add SMAS. Defendant filed a

 response to this motion on December 18, 2020. Two days later, Plaintiff filed a

 second Motion for Leave to File a Third Amended Complaint. This motion sought

 to add SMAS, as well as new claims against all of the Defendants. Plaintiff did not

 refer to or withdraw his first Motion to Amend.

      Here, Plaintiff filed at least two separate motions seeking the same relief. The

 Sixth Circuit has upheld sanctions against an attorney where “actions were taken,

 at the very least, in the face of an obvious risk that he was increasing the work of

 the other party without advancing the litigation.” Red Carpet Studios Div. of

 Source Advantage, Ltd. v. Sater, 465 F.3d 642, 647 (6th Cir. 2006). Plaintiff’s

                                            33
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1799 Filed 04/13/21 Page 34 of 36




 conduct has caused Defendants to incur the time and expense of responding to two

 Motions to Amend seeking the same relief. Accordingly, the Court will award

 Rule 11 Sanctions in the amount of Defendants’ reasonable attorney fees and costs

 incurred as a result of having to respond to the first Motion to Amend, as well as

 the fees and costs incurred in bringing instant Motion for Rule 11 Sanctions.

 Defendants shall submit their billing statements and affidavits in support of their

 attorney fees and costs incurred as a result of responding to Plaintiff’s first Motion

 to Amend and as a result of filing the instant motion for Rule 11 sanctions no later

 than April 26, 2021.

       The Court declines to strike Plaintiff’s second Motion to Amend (ECF No.

 35) because Plaintiff eventually filed a notice of withdrawal as to his first Motion

 to Amend, thus Defendants’ request to strike is moot.

       For all of these reasons, the Court grants in part and denies in part

 Defendants’ Motion for Rule 11 Sanctions and to Strike Motions to Amend

 Complaint.


      E. Defendants’ Motion to Strike Reply to Response and Plaintiff’s
         Motion for an Extension of Time

       Finally, Defendants move for an Order striking Plaintiff’s late filed Reply in

 support of his Motion to file a Third Amended Complaint. Pursuant to local court

 rule, Plaintiff’s reply brief was due on January 12, 2021. Plaintiff did not file his
                                           34
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1800 Filed 04/13/21 Page 35 of 36




 Reply until January 18, 2021. Local Rule 7.1 states that a reply brief supporting a

 non-dispositive motion must be filed within seven days of service of a response.

 See E.D. Mich. L.R. 7.1(e)(1)(B).

       The Court will deny Defendants’ requested relief. Defendants have failed to

 identify any prejudice for the six-day delay for the reply brief. Moreover, once

 Plaintiff realized the oversight, he filed a motion for an extension of time to submit

 the reply brief. Based on these considerations, the Court declines to strike the

 Plaintiff’s reply brief and notes that it considered Plaintiff’s reply brief when

 resolving Plaintiff’s Motion to file a Third Amended Complaint.

       VI.    CONCLUSION
       Accordingly, for the reasons articulated above, the Defendants’ Renewed

 Motion for Summary Judgment [#30] is GRANTED.

       Plaintiff’s Motion to Amend [#35] is DENIED.

       Defendants’ Motion for Rule 11 Sanctions and to Strike Second and Third

 Motions for Leave to Amend and Supplement and to Strike Motions for Leave to

 Amend the Complaint [#47] is GRANTED IN PART and DENIED IN PART.

       Defendants shall submit their billing statements and affidavits in support of

 their attorney fees and costs incurred as a result of responding to Plaintiff’s (1) first




                                            35
Case 2:19-cv-12159-GAD-DRG ECF No. 53, PageID.1801 Filed 04/13/21 Page 36 of 36




 Motion to Amend and (2) for bringing the Rule 11 Motion for Sanctions.            The

 deadline for submission of these documents is April 26, 2021.

       Defendants’ Motion to Strike [#48] is DENIED.

       Plaintiff’s Motion for an Extension of Time to File Reply [#50] is

 GRANTED.

       SO ORDERED.



 Dated:      April 13, 2021
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge



                          CERTIFICATE OF SERVICE
           Copies of this Order were served upon attorneys of record on
               April 13, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         36
